                  UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

ORIENT GATE ENTERPRISE LTD. CASE NO.
                            2:19−cv−07745−DSF−MAA
          Plaintiff(s),
     v.                                Order to Show Cause re
MATRIX INTERNATIONAL                   Dismissal for Lack of
TEXTILES, INC., et al.                 Prosecution

           Defendant(s).




    Generally, defendants must answer the complaint within 21 days after
  service or 60 days if the defendant is the United States. Fed. R. Civ. P.
  12(a)(1).
     In this case, Matrix International Textiles, Inc. failed to plead or otherwise
  defend within the relevant time. The Court orders plaintiff to show cause in
  writing on or before November 14, 2019 why the claims against the
  non-appearing defendant(s) should not be dismissed for lack of prosecution.
   Failure to respond to this Order may result in sanctions, including dismissal
  for failure to prosecute.

    IT IS SO ORDERED.

Date: October 31, 2019                      /s/ Dale S. Fischer
                                           Dale S. Fischer
                                           United States District Judge
